IN THE SUPREME COURT OF THE STATE OF NEVADA


                       FRANCISCO ENRIQUE VIDAL,                                 No. 83265
                                        Appellant,
                                         VS.

                      THE STATE OF NEVADA,                                              FILE
                                       Respondent.
                                                                                        AUG 1 2 2021
                                                                                            TH A. BROWN
                                                                                  CLE       UPRE
                                            ORDER DISMISSING APPEAL              BY
                                                                                          purr cLERK
                                  This is a pro se appeal from an order of the district court
                      denying a postconviction petition for a writ of habeas corpus. Eighth
                      Judicial District Court, Clark County; Eric Johnson, Judge.
                                  This court's review of this appeal reveals a jurisdictional defect.
                      Specifically, the district court entered its order denying appellant's petition
                      on February 22, 2021. The district court served notice of entry of that order
                      on appellant on February 24, 2021. Appellant did not file the notices of
                      appeal, however, until July 20, 2021, well after the expiration of the 30-day
                      appeal period prescribed by NRS 34.575. "[A]n untimely notice of appeal
                      fails to vest jurisdiction in this court." Lozada v. State, 110 Nev. 349, 352,
                      871 P.2d 944, 946 (1994). Accordingly, this court lacks jurisdiction to
                      consider this appeal, and
                                  ORDERS this appeal DISMISSED.




                                                                           J.
                                                  arraguirre


                                                   J.
                      Stiglich                                    Silver
SUPREME COURT
        OF
     NEVADA


(01 I)47A         ,
             6aaps.
              .
                                                                                          11-119i 6
             •
                 cc:   Hon. Eric Johnson, District Judge
                       Francisco Enrique Vidal
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




SUPREME COURT
     OF
   NEVADA

  Iv47A   OS*,
                                                    2